DETAILED ACTION
Claims 1-21 are pending in the current application,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11.22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nir-Buchbinder et al. (Pub. No. US 2012/0079452 A1) [0007] lines 4-21, [0037] lines 1-9 and claim 18 which is able to show being able to identify substring from names associated with the method where it is seen in Gupta [0016] lines 11-13, [0030] lines 1-6, [0063] lines 1-9 and [0065] lines 4-13 which shows test cases identification/selection associated/matched with the identified modules which can include the pattern information that can include specific information keywords viewed as including name information, where test cases can be stored and maintained thus viewed as reusable, thus together can be viewed as using the identifying substrings within the names in the modules associated/matched to a reusable test case


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Pub. No. US 2011/0219359 A1), in view of Lambert (Pub. No. US 2004/0181713 A1), in view of Bosschaert et al. (Pub. No. US 2017/0103015 A1) and further in view of in view of Nir-Buchbinder et al. (Pub. No. US 2012/0079452 A1).

As to claims 1, 11 and 20 Gupta discloses a computing system comprising: a storage configured to store a software artifact comprising source code (Gupta [0023] lines 1-9 and [0025] lines 1-3; which shows that the source code of the modules associated with the software application are stored); and
a processor configured to identify a pattern in the software artifact that includes a plurality of methods within the source code and a variable consumed by the one or more methods (Gupta [0063] lines 1-9 and [0065] lines 8-13; which shows being able to identify patterns in the source code that can be associated with variables and methods used), 
wherein the identifying comprises identifying a first string of text within a name of a first method within the identified pattern and a second string of text within a name of a second method within the identified pattern (Gupta [0016] lines 11-13, [0030] lines 1-6, [0063] lines 1-9 and [0065] lines 4-13 ; which shows test cases identification/selection associated/matched with the identified modules which can include the pattern information that can include specific information keywords/string viewed as including name information that are associated with the methods available thus having the name string identified, where test cases can be stored and maintained thus viewed as reusable)
match the identified pattern including the first and second string of text to a reusable test case that is previously designated for testing the plurality of methods (Gupta [0016] lines 11-13, [0030] lines 1-6 and [0063] lines 1-9; which shows test cases identification/selection associated/matched with the identified modules which can include the pattern/keywords information that can include specific information keywords viewed as including name information associated with the methods), 
compile and execute the source code including the one or more methods within the identified pattern while the source code is executing to automatically test the identified pattern in the software artifact based on the reusable test case (Gupta [0004] lines 1-4, [0016] lines 11-13, [0029] lines 1-8, [0030] lines 1-6, [0046] lines 1-8 and [0063] lines 1-9; which shows the compiling and execution of the test case along with the software application, thus the execution of the included pattern as well where test cases are run for the determined pattern information in the software modules).

Gupta does not specifically disclose automatically generate test data for input to the matched reusable test case.

However, Lambert discloses automatically generate test data for input to the matched reusable test case (Lambert [0081] lines 7-11, [0082] lines 1-9 and [0083] lines 1-3; which shows the automatic generation of test input/date for a test case that is based on the fields, data types and attributes identified from metadata, viewed as objects of the software artifact, that are identified through reflection, where the specifics of reusable test case can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lambert showing the generation of test input data increasing usability by properly invoking a test method based on reading text values information, as taught by Lambert [0013] lines 1-5

Gupta as modified by Lambert does not specifically disclose being able to pass variables from the matched reusable test case to the source code; and store the testing results in a log file.

However, Bosschaert disclose being able to pass variables from the automatically generated test data to the source code (Bosschaert [0012] lines 4-8 which shows the specifics of variables defined in the test case can be passed to the software application during execution, where the specifics of the reusable test case can be seen disclosed above and where it is seen above that the automatically generated test data is used as input into the test case thus viewed as being able to determine the variables from that test data); and 
store the testing results in a log file (Bosschaert [0033] lines 13-18; which shows that the results of testing can be stored in a log file).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bosschaert showing the storing test results in log file into the reusable testing system of Gupta as modified by Lambert, for the purpose of increasing usability by providing more adaptive testing, as taught by Bosschaert [0001] lines 17-21 and [0012] lines 4-8.

Gupta as modified by Lambert and Bosschaert does not specifically disclose the substring of text within a name.

However, Nir-Buchbinder discloses the substring of text within a name ([0007] lines 4-21, [0037] lines 1-9 and claim 18; which is able to show being able to identify substring from names associated with the method).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nir-Buchbinder showing the specifics of identifying substrings from identified method names into the name pattern information of Gupta as modified by Lambert and Bosschaert, for the purpose of increasing the usability by being able to search for specific portions of information that may be associated with specific code and thus being able to more efficiently identify these portions, as taught by Nir-Buchbinder [0007] lines 4-21.

As to claims 2 and 12, Gupta discloses wherein the processor is configured to identify the pattern based on a combination of method names in the source code (Gupta [0063] lines 1-10 and [0065] lines 4-13; which shows that some of the patterns looked for include keywords, viewed as a combination of words, including method name information).

As to claims 3 and 13, Gupta discloses wherein the processor is configured to identify the pattern based on a combination of generic subset of characters from names of a combinations of methods included in the identified pattern (Gupta [0063] lines 1-10 and [0065] lines 4-15; which shows that patterns identification/determination can be based on method information and it is viewed that if a plurality of methods are in the search then it is viewed as a combination of methods and associated method name and including specific key works, viewed as character set used in determination of a match, where it is seen disclosed specifically above the specifics of matching/identifying substring/subsets of the names viewed a generic subset of characters from a name).

As to claims 4 and 14, Gupta discloses wherein the processor is configured to identify the pattern based on at least two methods interacting with a common variable within the source code of the software artifact (Gupta [0063] lines 1-10; which shows that the pattern identification/determination includes variables associated with methods thus and being able to find variables as well thus viewed as being able to find methods interacting with common variables).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta Lambert, Bosschaert and Nir-Buchbinder as applied to claims 1 and 11 above, and further in view of Ghiloni et al. (Pub. No. US 2008/0235633 A1).

As to claims 5 and 15, Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder does not specifically disclose wherein the reusable test case comprises a specification of inputs, test procedures to be implemented during testing, and an expected output.

However, Ghiloni discloses wherein the reusable test case comprises a specification of inputs, test procedures to be implemented during testing, and an expected output (Ghiloni [0029] lines 5-8 and [0030] lines 1-6; which shows for the testing of application software information test procedures, inputs and expected outputs).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghiloni, showing the test case system and output of comparisons of test cases, into the test case system of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder, for the purpose of increasing usability by being able to further identify errors, failures and anomalies in test cases, as taught by Ghiloni [0030] lines 6-16.

As to claims 6 and 16, Gupta as modified by Lambert, Bosschaert and  Nir-Buchbinder does not specifically disclose, however, Ghiloni discloses wherein the processor is configured to execute the software artifact based on the test procedures and the inputs, and compare execution results of the execution to the expected outputs (Ghiloni [0029] lines 5-8 and [0030] lines 1-6; which shows the testing of the software based on the inputs and procedures and being able to compare expected output to the results).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghiloni, showing the test case system and output of comparisons of test cases, into the test case system of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder, for the purpose of increasing usability by being able to further identify errors, failures and anomalies in test cases, as taught by Ghiloni [0030] lines 6-16.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Lambert, Bosschaert and Nir-Buchbinder as applied to claims 1 and 11 above, and further in view of Jeon et al. (Pub. No. US 2005/0195390 A1).

As to claims 7 and 17, Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder does not specifically disclose wherein the processor is configured to retrieve the reusable test case from among a predetermined list of reusable test cases stored in a test file.

However, Jeon discloses wherein the processor is configured to retrieve the reusable test case from among a predetermined list of reusable test cases stored in a test file (Jeon [0091] lines 1-6; which shows that bundle/group/list of test case information can be stored in a test file, viewed as a type of predetermined list, where it is disclosed specifically above retrieval of a specific test case associated with a pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jeon showing the test case file, into the test case system of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder, for the purpose of increasing usability by being able to add test case to bundles, as taught by Jeon [0008] lines 5-11 and [0091] lines 1-6.

As to claims 8 and 18, Gupta as modified by Lambert, Bosschaert and  Nir-Buchbinder does not specifically disclose, however, Jeon discloses wherein the processor is further configured to add a user-defined test case to predetermined list of the reusable tests cases in the test file in response to a user request (Jeon [0091] lines 1-6; which shows adding test case bundles to the test case collection file, viewed as adding to the predetermined list, that can be done from commands at the console window, viewed as user commands).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jeon showing the test case file, into the test case system of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder, for the purpose of increasing usability by being able to add test case to bundles, as taught by Jeon [0008] lines 5-11 and [0091] lines 1-6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Lambert, Bosschaert and Nir-Buchbinder as applied to claims 1 and 11 above, and further in view of Best (Pub. No. US 2016/0085663 A1).

As to claims 9 and 19, Gupta as modified by Lambert, Bosschaert, Nir-Buchbinder does not specifically disclose wherein the processor is configured to distinguish, within a user interface, a portion of the source code which has been automatically tested based on identified patterns from another portion of the source code which has not been tested and which has not been linked to any patterns.

However, Best discloses wherein the processor is configured to distinguish, within a user interface, a portion of the source code which has been automatically tested based on identified patterns from another portion of the source code which has not been tested and which has not been linked to any patterns (Best [0027] lines 10-20 and claim 4; which shows being able to determine/distinguish parts of the code covered by the test case and thus which portions of the source code are not covered by an associated test case, where it is seen specifically disclosed above the specifics of the test cases being associated with patterns).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Best, showing detection of test case coverage into the test case system of Gupta as modified by Lambert. Bosschaert, Nir-Buchbinder, for the purpose of increasing the effectiveness of testing by helping to indicate the coverage of the test cases thus knowing how much of the code has been tested, as taught by Best [0027] lines 20-24.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Lambert, Bosschaert and Nir-Buchbinder as applied to claim 1 above, and further in view of Tharippala et al. (Pub. No. US 2017/0315904 A1).

As to claim 10, Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder does not specifically disclose wherein the reusable test case comprises a class-agnostic and a programming-language-agnostic test case.

However, Tharippala disclose wherein the reusable test case comprises a class-agnostic and a programming-language-agnostic test case (Tharippala [0024] lines 1-4; which shows the specifics of agnostic test cases thus viewed as being class and language agnostic).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tharippala showing the agnostic test cases, into the test case system of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder, for the purpose of increasing usability by providing optimized solutions for comprehensively testing, as taught by Tharippala [0004] lines 13-17 and [0024] lines 1-4.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Lambert, Bosschaert and Nir-Buchbinder as applied to claim 1 above, and further in view of Showalter et al. (Pub. No. US 2008/0178044 A1).

As to claim 21, Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder does not specifically disclose wherein the processor is configured to automatically generate the test data based on exceptions and return objects which are both identified based on reflection.

However, Showalter discloses wherein the processor is configured to automatically generate the test data based on exceptions and return objects which are both identified based on reflection (Showalter [0019] lines 3-7; which shows that including in the information that is identified by reflections include exception and return object value information, where it is seen specifically disclosed above that different data types, fields and attributes identified through reflection are used to generate input test data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Showalter showing the identification of exceptions and return information from reflection, into the reflection identification information of Gupta as modified by Lambert, Bosschaert and Nir-Buchbinder for the purpose of increasing usability by improving testing development so that all errors are addressed, as taught by Showalter [0002] lines 11-14 and [0019] lines 3-7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193